DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments have been received on 6/7/22. Claims 1, 4, 7, 10-12 have been amended. Claims 13-20 are new. Claim 9 is cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/22 has been entered.
 

Claim Rejections - 35 USC § 102
The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Schmitt et al., on claims 1-3 are withdrawn because the Applicant amended the claims. 


Claim Rejections - 35 USC § 103

The rejection rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al. in view of Odumodu, on claims  4-7, 11, 12 are withdrawn because the Applicant amended the claims. 
Allowable Subject Matter
Claims 1-8, 10-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The instant claims are to a secondary battery module comprising: a plurality of battery cells. A housing having a lower portion covering a lower portion of the plurality of battery5B75409.DOCX4 of 10Application No.: 16/933,010Paper Dated: June 7, 2022In Reply to USPTO Correspondence of March 7, 2022Attorney Docket No.: 09041-2004046 cells and a pair of side portions integrally formed on the lower portion. The housing including a space formed between the pair of side portions for accommodating the plurality of battery cells. At least one plate disposed in between groups of at least two battery cells of the plurality of battery cells in the space formed between the pair of side portions and to support the plurality of battery cells, wherein the at least one plate is separably coupled to the lower portion of the housing to partition the space formed between the pair of side portions into at least two spaces and a second frame, configured to fix the battery cells. The lower portion extends from a first edge to a second edge, wherein a front edge is formed on the lower portion and connects a front end of the first edge and a front end of the second edge. A rear edge is formed on the lower portion and connects a rear end of the first edge and a rear end of the second edge, wherein the pair of side portions are extended upward from the front edge and the second edge respectively, wherein the second frame is positioned at least one of the first and second edges and coupled to the pair of side portions, wherein the second frame includes at least one bus bar which is contact with electrode tabs of adjacent battery cells of the plurality of battery cells.
The closest prior art is US Publication 2013/0209858 to Schmitt et al. discloses a secondary battery frame comprising a housing having  a lower portion (housing base 3) covering a lower portion of a plurality of battery cells and a pair of side portions integrally formed on the lower portion to cover an outer side of an outermost battery cell among the plurality of battery cells (the walls of 2 of each side of Fig. 1). The housing including a space (pockets 9) formed between the pair of side portions for accommodating the plurality of battery and at least one plate (heat dissipaters 6) disposed in between groups of at least two battery cells of the plurality of battery cells in the space formed between the pair of side portions and to support the plurality of battery cells. The at least one plate is separably coupled to the lower portion of the housing to partition the space formed between the pair of side portions into at least two spaces (by grooves 8). The lower portion extends from a first edge to a second edge, wherein a front edge is formed on the lower portion and connects a front end of the first edge and a front end of the second edge, wherein a rear edge is formed on the lower portion and connects a rear end of the first edge and a rear end of the second edge, and wherein the pair of side portions is extended upward from the front edge and the rear edge, respectively (Fig. 1, the housing base 3 and side walls 2).  However, the Schmitt et al. reference does not disclose, nearly disclose or provide motivation to modify the secondary battery frame to comprise a second frame, configured to fix the battery cells. The lower portion extends from a first edge to a second edge, wherein a front edge is formed on the lower portion and connects a front end of the first edge and a front end of the second edge. A rear edge is formed on the lower portion and connects a rear end of the first edge and a rear end of the second edge, wherein the pair of side portions are extended upward from the front edge and the second edge respectively, wherein the second frame is positioned at least one of the first and second edges and coupled to the pair of side portions, wherein the second frame includes at least one bus bar which is contact with electrode tabs of adjacent battery cells of the plurality of battery cells.
The prior art US Publication 2012/0040223 to Odumodu discloses a second frame (Fig. 14) configured to connect electrode tabs of the plurality of battery cells and fix the battery cells, wherein the second frame includes a bus bar (100) interposed between electrode tabs of battery cells adjacent to each other among the plurality of battery cells and configured to be in contact with the electrode tabs of the battery cells adjacent to each other. The Odumodu reference discloses the second frame can be designed to ease the assembly and disassembly process, minimize wear on the cell tab surface, and maintain low-resistance electrical conduct after assembly. However, the Odumodu reference does not disclose, nearly disclose or provide motivation to modify the secondary battery frame to comprise a second frame, configured to fix the battery cells. The lower portion extends from a first edge to a second edge, wherein a front edge is formed on the lower portion and connects a front end of the first edge and a front end of the second edge. A rear edge is formed on the lower portion and connects a rear end of the first edge and a rear end of the second edge, wherein the pair of side portions are extended upward from the front edge and the second edge respectively, wherein the second frame is positioned at least one of the first and second edges and coupled to the pair of side portions, wherein the second frame includes at least one bus bar which is contact with electrode tabs of adjacent battery cells of the plurality of battery cells.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Double Patenting
The nonstatutory double patenting rejection is withdrawn because the Applicant provide a Terminal Disclaimer

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725